DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiot et al. (U.S. Pub. No. 2008/0021310) (Applicant disclosed).
Regarding claim 1, Amiot discloses:
A surgical tracking device (see abstract and paragraph 0002), comprising: at least one patch (base unit 14; see paragraph 0026) having a patient-facing surface configured to be removably attached to skin of a patient (paragraph 0026 discloses wherein the base units are attached to the patients skin via adhesive), an outward-facing surface, and at least one sensor (ultrasound probe/transducer) therein configured to sense a distance between the at least one sensor and at least one selectable vertebra within the patient (paragraph 0029 discloses wherein the ultrasound probe emits an ultrasound wave for taking a distance measurement between the base unit or probe transducer and a selected bone and thus would capable of tracking a vertebra); and at least one target (reference markers 16) on the patch (see figure 1 and paragraph 0028), a relative orientation and location of the at least one target being configured to be tracked by an external monitoring system (paragraphs 0028, 0031, and 0034-0035 disclose wherein a position sensing systems tracks and registers the position and orientation of the reference markers).
Regarding claim 2, Amiot discloses the device of claim 1 and Amiot further discloses:
wherein the at least one sensor comprises at least one ultrasound sensor (see paragraph 0029).
Regarding claim 4, Amiot discloses the device of claim 1 and Amiot further discloses:
wherein the at least one sensor of the at least one patch is configured to track at least one of a total distance from the at least one patch to the at least one vertebra and an axial rotation of the at least one vertebra relative to the at least one patch over time (paragraphs 0007 and 0029-0030 disclose wherein the base unit tracks the changes in distance, displacement, position, and orientation of the base unit with respect to the bone over time).
Regarding claim 8, Amiot discloses:
A surgical tracking device (see abstract and paragraph 0002), comprising: at least one patch (base unit 14; see paragraph 0026) having a patient-facing surface configured to be removably attached to a skin surface of a patient (paragraph 0026 discloses wherein the base units are attached to the patients skin via adhesive), the at least one patch being configured to track a distance of at least one selectable element within the patient relative to the patch (paragraph 0029 discloses wherein the ultrasound probe emits an ultrasound wave for taking a distance measurement between the base unit or probe transducer and a selected bone); a monitoring system configured to track an orientation and a location of the at least one patch relative to the monitoring system (paragraphs 0028, 0031, and 0034-0035 disclose wherein a position sensing systems tracks and registers the position and orientation of the reference markers within the system).
Regarding claim 9, Amiot discloses the system of claim 8 and Amiot further discloses:
wherein the at least one patch includes at least first and second ultrasound sensors (See figures 1-3 with multiple base units 14 and paragraph 0029 wherein each base unit 14 includes an ultrasound probe (sensor)), the first ultrasound sensor being configured to track a first distance between the first ultrasound sensor and a first part of the selectable element, and the second ultrasound sensor being configured to track a second distance between the second ultrasound sensor and a second part of the selectable element (paragraphs 0029-0030 and figures 2-3 disclose wherein the ultrasound probe of each base unit 13 emits an ultrasound wave for taking a distance measurement between the base unit or probe transducer and a selected bone and wherein each base unit is spaced apart such that each ultrasound probe at each base unit tracks a second part of the bone or element with respect to the respective base unit).
Regarding claim 10, Amiot discloses the system of claim 9 and Amiot further discloses:
wherein the monitoring system is configured to determine at least one of a total distance from the at least one patch to the selectable element and an axial rotation of the selectable element relative to the at least one patch based on the first distance, the second distance, and the orientation and the location of the at least one patch over time (figures 2-3, paragraphs 0007 and 0029-0030 disclose wherein the base units track the changes in distance, displacement, position, and orientation of the base units with respect to the bone over time).

wherein the at least one patch has a plurality of tracking targets (reference markers 16) thereon, and the monitoring system is configured to track the orientation and the location of the at least one patch relative to the monitoring system based on locations of the plurality of tracking targets over time (figure 1 and paragraphs 0028, 0031, and 0034-0035 disclose wherein the base unit 14 contains reference markers 16 and the position sensing systems tracks and registers the position and orientation of the base unit using the reference markers).
Regarding claim 14, Amiot discloses the system of claim 8 and Amiot further discloses:
wherein the at least one patch has at least one ultrasound sensor therein (see paragraph 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Mire et al. (U.S. Pub. No. 2004/0171924).
Regarding claim 3, Amiot discloses the device of claim 1 and Amiot further discloses:
wherein the at least one patch comprises at least first and second patches (See figures 1-3 with multiple base units 14)
Yet Amiot does not disclose:
the first patch being configured to track movement of a first vertebra, and the second patch being configured to track movement of a second vertebra in the patient.
However, in the same field of surgical procedure tracking devices, Mire discloses:
the first patch being configured to track movement of a first vertebra, and the second patch being configured to track movement of a second vertebra in the patient (paragraphs 0060-0061 discloses wherein the dynamic reference frame can be an adhesive patch affixed to the patient’s skin and wherein separate reference frames can be attached to multiple vertebrae for tracking the movement of each vertebrae. Additionally, figure 8a, paragraphs 0071 and 0106 disclose wherein multiple tracking sensors can be attached and associated with different vertebrae for tracking movement).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate the first patch being configured to track movement of a first vertebra, and the second patch being configured to track movement of a second vertebra in the patient, as taught by Mire, such that it would be obvious to incorporate multiple patch systems of Amiot for each vertebrae to be tracked so as to analyze the relative movement and alignment between each vertebrae (paragraphs 0061, 0071, and 0092).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Gregerson et al. (U.S. Pub. No. 2018/0185113).
Regarding claim 5, Amiot discloses the device of claim 1 and Amiot further discloses:
wherein the at least one target comprises an active optical marker (paragraph 0028).
Yet Amiot does not specifically disclose:
wherein the active target marker is an LED. 
However, in the same field of surgical motion tracking systems, Gregerson discloses:
wherein the active target marker is an LED (paragraph 0037 discloses wherein the motion tracking system may utilize active marker devices, including LEDs adhered to the skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the at least one target comprises an active optical marker, as taught by Gregerson, as a simple substitution 
Regarding claim 13, Amiot discloses the system of claim 12 and Amiot further discloses:
wherein the plurality of tracking targets comprise active optical markers (paragraph 0028).
Yet Amiot does not specifically disclose:
wherein the active target marker is an LED. 
However, in the same field of surgical motion tracking systems, Gregerson discloses:
wherein the active target marker is an LED (paragraph 0037 discloses wherein the motion tracking system may utilize active marker devices, including LEDs adhered to the skin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the at least one target comprises an active optical marker, as taught by Gregerson, as a simple substitution for the undisclosed active optical marker of Amiot, to achieve the predictable result of allowing the system to detect and track the marker device.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Moctezuma de la Barrera et al. (U.S. Pub. No. 2005/0203383) (applicant disclosed).
Regarding claim 6, Amiot discloses the device of claim 1, yet Amiot does not disclose:
wherein the at least one patch comprises a stretchable ultrasound patch and the at least one sensor comprises an array of piezoelectronic ultrasonic transducers.
However, in the same field of surgical motion tracking systems, Moctezuma de la Barrera discloses:
paragraph 0036 discloses wherein the patch device for ultrasonic imaging made of a flexible substrate) and the at least one sensor comprises an array of piezoelectronic ultrasonic transducers (paragraph 0038 disclose wherein the sensors of the device are an array of piezoelectronic ultrasonic transducers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the at least one patch comprises a stretchable ultrasound patch and the at least one sensor comprises an array of piezoelectronic ultrasonic transducers, as taught by Moctezuma de la Barrera, in order to aid in conformality to the surface of a patient and create a specific pattern of sensing or detection for aiding in tracking of the underlying bone structure (paragraph 0038).
Regarding claim 11, Amiot discloses the system of claim 8, yet Amiot does not disclose:
wherein the monitoring system comprises a navigation camera for viewing the at least one patch.
However, in the same field of surgical motion tracking systems, Moctezuma de la Barrera discloses:
wherein the monitoring system comprises a navigation camera for viewing the at least one patch (paragraph 0036 discloses wherein the system contains a patch device and paragraph 0029-0033 discloses wherein the navigation system includes cameras for viewing the surgical site).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the at least one patch comprises a stretchable ultrasound patch and the at least one sensor comprises an array .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Toume et al. (U.S. Pub. No. 2019/0365348).
Regarding claim 7, Amiot discloses the device of claim 1, yet Amiot does not disclose:
wherein the at least one sensor is selected from the group consisting of an amplitude mode (A-mode) ultrasound sensor, a brightness mode (B- mode) ultrasound sensor, and a 3D ultrasound sensor.
However, in the same field of surgical motion tracking systems, Toume discloses:
wherein the at least one sensor is selected from the group consisting of an amplitude mode (A-mode) ultrasound sensor, a brightness mode (B- mode) ultrasound sensor (paragraphs 0092 and 0094 disclose an ultrasound transducing adhesive patch and paragraphs 0006, 0089, 0095-0096 disclose wherein the ult4rasound sensor is a brightness of B-mode sensor) , and a 3D ultrasound sensor.
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the at least one sensor is selected from the group consisting of an amplitude mode (A-mode) ultrasound sensor, a brightness mode (B- mode) ultrasound sensor, as taught by Toume, in order to generate real time two-dimensional images based on the received waves (paragraph 0006). 
Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Kawchuk (U.S. Pat. No. 9161709) and Moctezuma de la Barrera.
Regarding claim 15, Amiot discloses:
see abstract and paragraph 0002), comprising: applying a first patch (base unit 14; see paragraph 0026) to a skin surface of a patient adjacent a first bone of the patient (see paragraph 0026 and figures 1-3), the first patch having an ultrasound sensors therein (paragraphs 0011 and 0029 disclose wherein the base units contain ultrasound probes/transducers (sensors)); tracking, by the patch, movement over time of the first bone relative to the ultrasound sensor by measuring distances between each of the ultrasound sensor and the first bone (paragraphs 0028-0031, and 0034-0035 disclose wherein the base units, including the ultrasound probes, track the changes in distance, displacement, position, and orientation of the base units with respect to the bone over time); tracking, by a monitoring system, an orientation and a location over time of the first patch relative to the monitoring system (paragraphs 0028, 0031, and 0034-0035 disclose wherein a position sensing systems tracks and registers the position and orientation of the base unit within the system); and displaying on a surgical display a virtual representation of the orientation and the location of the bone relative to the monitoring system (paragraphs 0028 and 0042 disclose wherein the results of the base unit monitoring are generated into an interactive display (virtual representation) such that the representation from each of the multiple base units is displayed).
Yet Amiot does not disclose:
wherein the bone is a vertebra of the spine such that the device is adjacent a vertebra.
However, in the same field of surgical motion tracking systems, Kawchuk discloses:
wherein the bone is a vertebra of the spine such that the device is adjacent a vertebra (Figure 1A and column 1, lines 51-59 disclose wherein the sensors 32A-38A are applied to skin adjacent vertebra in order to monitor the vertebral column and column 3, lines 37-54 disclose wherein the sensors are ultrasound sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot, to incorporate wherein the wherein the bone is a vertebra of the spine such that the device is adjacent a vertebra, as taught by Kawchuk, in order to allow for monitoring of the vertebral column so as to evaluate the spinal structure.
Yet the combination does not disclose:
wherein the ultrasound sensor is a plurality of ultrasound sensors.
However, in the same field of surgical motion tracking systems, Moctezuma de la Barrera discloses:
wherein the ultrasound sensor is a plurality of ultrasound sensors (paragraph 0038 disclose wherein the sensors of the patch device are an array of piezoelectronic ultrasonic transducers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the ultrasound sensor is a plurality of ultrasound sensors, as taught by Moctezuma de la Barrera, in order to create a specific pattern of sensing or detection for aiding in tracking of the underlying bone structure (paragraph 0038).
Regarding claim 16, Amiot in view of Kawchuk and Moctezuma de la Barrera discloses the method of claim 15, Amiot further discloses: 
associating, by the monitoring system, the first patch with the first bone of the patient (paragraph 0029 discloses wherein the ultrasound probe emits an ultrasound wave for taking a distance measurement between the base unit or probe transducer and a selected bone and figure 1 shows wherein each of the multiple base units is associated with a different bone); applying at least one additional patch to the skin surface of the patient, the at least one additional patch having an ultrasound sensor therein (figures 1-3 and paragraph 0026 disclose wherein there are multiple base units and paragraphs 0011 and 0029 disclose wherein the base units contain ultrasound probes/transducers (sensors)); associating, by the monitoring system, the at least one additional patch with at least one additional bone of the patient (paragraph 0029 discloses wherein the ultrasound probe emits an ultrasound wave for taking a distance measurement between the base unit or probe transducer and a selected bone and figure 1 shows wherein each of the multiple base units is associated with a different bone); tracking, by the patch, movement over time of the at least one additional bone relative to the at least one additional patch separate from the first patch and the first bone by measuring distances between each of the plurality of ultrasound sensors of the at least one additional patch and the at least one additional bone (figure 1 shows wherein each of the multiple base units is associated with a different bone and paragraphs 0028-0031, and 0034-0035 disclose wherein the base units, including the ultrasound probes, track the changes in distance, displacement, position, and orientation of the base units with respect to the bone over time); tracking, by the monitoring system, a second orientation and a second location over time of the at least one additional patch relative to the monitoring system (figure 1 shows wherein each of the multiple base units is associated with a different bone and paragraphs 0028-0031, and 0034-0035 disclose wherein the base units, including the ultrasound probes, track the changes in distance, displacement, position, and orientation of the base units with respect to the bone over time); and displaying on the surgical display a paragraphs 0028 and 0042 disclose wherein the results of the base unit monitoring are generated into an interactive display (virtual representation) such that the representation from each of the multiple base units is displayed).
Yet Amiot does not disclose:
wherein the additional bone is an additional vertebra of the spine such that the device is adjacent a second vertebra.
However, in the same field of surgical motion tracking systems, Kawchuk discloses:
wherein the additional bone is an additional vertebra of the spine such that the device is adjacent a second vertebra (Figure 1A and column 1, lines 51-59 disclose wherein the sensors 32A-38A are applied to skin and wherein each sensor is adjacent a different vertebra in order to monitor the vertebral column and column 3, lines 37-54 disclose wherein the sensors are ultrasound sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot, to incorporate wherein the wherein the bone is a vertebra of the spine such that the device is adjacent a vertebra, as taught by Kawchuk, in order to allow for monitoring of the vertebral column so as to evaluate the spinal structure.
Yet the combination does not disclose:
wherein the ultrasound sensor is a plurality of ultrasound sensors.
However, in the same field of surgical motion tracking systems, Moctezuma de la Barrera discloses:
paragraph 0038 disclose wherein the sensors of the patch device are an array of piezoelectronic ultrasonic transducers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot to incorporate wherein the ultrasound sensor is a plurality of ultrasound sensors, as taught by Moctezuma de la Barrera, in order to create a specific pattern of sensing or detection for aiding in tracking of the underlying bone structure (paragraph 0038).
Regarding claim 17, Amiot in view of Kawchuk and Moctezuma de la Barrera discloses the method of claim 15, Amiot further discloses: 
wherein tracking the orientation and the location of the first patch comprises tracking a position over time of a plurality of targets (reference markers 16) on the first patch using the monitoring system (figure 1 and paragraphs 0028, 0031, and 0034-0035 disclose wherein the base units 14 contain multiple reference markers 16 and the position sensing systems tracks and registers the position and orientation of the base unit using the reference markers).
Regarding claim 18, Amiot in view of Kawchuk and Moctezuma de la Barrera discloses the method of claim 15, Amiot further discloses: 
further comprising determining an axial rotation and displacement of the first bone relative to the first patch over time based on the measurements of distances between each of the plurality of ultrasound sensors and the first vertebra (paragraphs 0028-0031, and 0034-0035 disclose wherein the base units, including the ultrasound probes, track the changes in distance, displacement, position, and orientation (axial rotation) of the base units with respect to the bone over time).

wherein the bone is a vertebra of the spine.
However, in the same field of surgical motion tracking systems, Kawchuk discloses:
wherein the bone is a vertebra of the spine (Figure 1A and column 1, lines 51-59 disclose wherein the sensors 32A-38A are applied to skin adjacent vertebra in order to monitor the vertebral column and column 3, lines 37-54 disclose wherein the sensors are ultrasound sensors).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Amiot, to incorporate wherein the wherein the bone is a vertebra of the spine, as taught by Kawchuk, in order to allow for monitoring of the vertebral column so as to evaluate the spinal structure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Kawchuk and Moctezuma de la Barrera, as applied to claim 15, and further in view of Gulloti et al. (U.S. Pub. No. 2019/0000372).
Regarding claim 19, Amiot in view of Kawchuk and Moctezuma de la Barrera discloses the method of claim 15, yet Amiot does not disclose: 
before applying the first patch, imaging the spine of the patient to identify individual vertebrae.
However, in the same field of surgical motion tracking patches, Gullotti discloses:
before applying the first patch, imaging the spine of the patient to identify individual vertebrae (paragraphs 0472, 0501, and 0572 disclose wherein images of the patient’s spine are obtained prior to application of the fiducials (patch)).
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Amiot in view of Kawchuk and Moctezuma de la Barrera, as applied to claim 15, and further in view of Mire.
Regarding claim 20, Amiot in view of Kawchuk and Moctezuma de la Barrera discloses the method of claim 15, yet Amiot does not disclose: 
after applying the first patch, imaging the spine of the patient to identify individual vertebrae; and associating, by the monitoring system, the first patch with the first vertebra in the spine of the patient automatically based on the imaging of the spine and placement of one or more fiducials in the first patch that are imposed on the imaging of the spine.
However, in the same field of surgical procedure tracking devices, Mire discloses:
after applying the first patch, imaging the spine of the patient to identify individual vertebrae (paragraphs 0068 disclose wherein the dynamic reference frame 54 and sensors 58 are applied and then the electromagnetic tracking system continuously images the area and paragraph 0060 discloses wherein the dynamic reference frame can be stick-on patch and paragraphs 0072 and figures 8E-8G disclose wherein the sensors 58 are applied to the anatomy, so as to form patches, and paragraph 0071 discloses wherein the system tracks and images each individual vertebra of the spine); and associating, by the monitoring system, the first patch with the first vertebra in the spine of the patient automatically based on the imaging of the spine and placement of one or more fiducials in the first patch that are imposed on aragraph 0060 discloses wherein fiducial markers are associated with the reference frame 54 and paragraph 0169 discloses wherein individual reference frames and fiducial markers are associated with individual vertebra and automatically registered for dynamic determination of real time positioning. Additionally, paragraph 0071 discloses wherein the system automatically associates each tracking sensor (patch) with each vertebra based on the tracking and imaging of the system and paragraph 0073 discloses wherein the system uses fiducial markers for the registration of positions within the images and paragraph 0069 discloses wherein the system associate’s fiducials with points of the patient’s anatomy. Furthermore, paragraph 0121 discloses wherein fiducial markers and sensors are attached to each vertebra of interest and image data is taken to register and track the motion of the fiducials and sensors associated with each vertebra).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate after applying the first patch, imaging the spine of the patient to identify individual vertebrae; and associating, by the monitoring system, the first patch with the first vertebra in the spine of the patient automatically based on the imaging of the spine and placement of one or more fiducials in the first patch that are imposed on the imaging of the spine, as taught by Mire, in order to more accurately track and analyze changes in individual vertebra of the spine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792